Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Claims 1, 8, 13, 15, and 20 have been amended. Claim 14 has been canceled. Claim 21 has been added.
 
Response to Arguments
A.	Applicant’s arguments with respect to the rejection of claims 1, 4, 6-8, 10-13, 15, 18, and 20 under 35 USC 101 have been fully considered. The rejection has been withdrawn on the grounds set out below.
Independent claim 1 recites in relevant part:
continuously obtaining data, wherein the data comprises data related to physical activities performed by an individual, wherein a portion of the data related to the physical activities performed by the individual is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, 
obtaining data indicating consumption of a substance by the individual at a first time;
obtaining data indicating consumption of the substance by the individual at a second time;
determining based on the data, a probability that the individual will exhibit one or more behaviors comprising the expected deviations,
determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors;
determining that the individual is engaged in a physical activity of the physical activities, wherein the one or more behaviors comprising the expected deviations impact the physical activity; and
based on the probability exceeding a pre-defined threshold and the determination that the individual is engaged in the physical activity, transmitting the probability and the interval subsequent to the second time to the individual.

The above limitations recite steps which fall within the scope of a mental process, and therefore recite an abstract idea under Step 2A Prong 1. Fundamentally the process is observing the behavior of an individual before and after consumption of a substance and predicting whether and when the individual will exhibit the same behavior after subsequent consumption of the substance.
However, claim 1 further recites in relevant part:
generating, by the one or more processors, a predictive model utilizing baseline behavioral patterns of the individual when the individual is engaged in each of the  and expected deviations from the baseline behavioral patterns of the individual when the individual has consumed the substance, wherein the predictive model is utilized to  determine one or more probabilities that the individual will exhibit one or more behaviors comprising the expected deviations, and to determine an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors;
the generating comprising:
training, by the one or more processors, the machine leaning algorithm, utilizing a first set of the training data and a second set of training data, wherein the first set of the training data was obtained prior to consumption of the substance by the individual, and wherein the second set of the training data was obtained subsequent to the first time, to identity impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual, wherein the first set of training data trains the machine leaning algorithm to identify baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities, and wherein the second set of training data trains the machine learning algorithm to identity impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual; and
generating, by the one or more processors, based on the training of the machine leaning algorithm, the predictive model; and
determining, based on applying the predictive model, the probability that the individual will exhibit the one or more behaviors comprising the expected deviations.

This recitation of not merely generically applying artificial intelligence or machine learning to the function of predicting future behavior of the user, but instead recites both training the model on the specific type of data to be analyzed and then applying the trained model to produce analysis results critical to the performance of the inventive concept, which is sufficient to integrate the abstract idea into an inventive concept and also does not constitute well-understood, routine and conventional activity under Step 2B.
Independent claims 15 and 20 recite equivalent limitations and follow the same analysis set out above.
The rejection of claims 1, 4, 6-8, 10-13, 15, 18, and 20 under 35 USC 101 is withdrawn.

B.	Applicant’s arguments with respect to the rejection of claims 1, 4, 6-8, 10-13, 15, 18, and 20 under 35 USC 103 have been considered but are moot in part and unpersuasive in part as explained below. 
Applicant’s arguments with respect to Hanson and Firminger are moot because Hanson and Firminger are not applied to the argued limitations. Applicant’s arguments with respect to Walsh are unpersuasive. 
Applicant argues starting on page 19 that Walsh does not teach transmitting the probability and the subsequent interval to a user based on the probability exceeding a pre-defined threshold. Examiner respectfully disagrees. Applicant asserts that Walsh “is arguably directed to determining whether a driver is drowsy and based on that determination

The rejection of 1, 4, 6-8, 10-13, 15, 18, and 20 under 35 USC 103 is maintained.

Claim Objections
The prior objection to claims 1, 13, 15, and 20 are withdrawn based on the amendment filed 10/14/2021, with the objection to claim 14 rendered moot due to cancelation. 

Claims 1, 15, and 20 are objected to because of the following informalities:  
Claims 1, 15, and 20 recite “related to the related to the” in line 8, line 11, and line 13 respectively.
Claim 1 recites “identity impacts” in lines 24 and 28, which Examiner believes to be a typographical error intended to recite “identify impacts…”.
Claim 15 recites “identity impacts” in lines 28 and 33, which Examiner believes to be a typographical error intended to recite “identify impacts…”.
Claim 20 recites “identity impacts” in lines 30 and 35, which Examiner believes to be a typographical error intended to recite “identify impacts…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The prior rejection of claims 8 and 14 under 35 USC 112(b) is withdrawn based on the amendment filed 10/14/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 8, 11-13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuster et al (US Patent Application Publication 2015/0257681) in view of Firminger et al (US Patent Application Publication 2010/0131602) and Walsh et al (US Patent Application Publication 2016/0052391).

claim 1, Shuster discloses the claimed computer-implemented method, comprising:
continuously obtaining, by one or more processors, training data for a machine learning algorithm ([35] states that artificial intelligence can be used to train the device in place of/during “calibration”; Figure 4, [35], [69], [70], and [72]-[74] describe receiving sensor data in order to calibrate a baseline model), wherein the training data comprises data related to physical activities performed by an individual from one or more sensors proximate to the individual ([84] describes the calibration period involving the user walking), wherein a portion of the data related to the physical activities performed by the individual is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, eye focus, and noise readings ([46], [56], [84], and [98] describe the data as including heart rate, blood pressure, noise, breathing rate, eye movement/pupil dilation), wherein the data related to the related to the physical activities is collected by the one or more sensors contemporaneously with engagement of the individual in the physical activities ([56], [84], and [86] describe the data being collected contemporaneously with activities such as walking);

obtaining, by the one or more processors, data indicating consumption of a substance by the individual at a first time ([67], [72], [74], [83] describe the system receiving training data indicating that the user has consumed the substance; [49], [50], [82], and [83] describe the system continually training using received data, i.e. any consumption may be construed as a “first time” for purposes of training the model);

generating, by the one or more processors, a predictive model utilizing baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities and expected deviations from the baseline behavioral patterns of the individual when the individual has consumed the substance ([35], [56], [69]-[74], [82], [84], and [86] describe modeling the user’s behavior prior to and after consuming alcohol using artificial intelligence/learning), wherein the predictive model is utilized to  determine one or more probabilities that the individual is exhibiting one or more behaviors comprising the expected deviations (Figure 1, [48], [49], [56], [59], and [87] describe applying the modeled baseline data in order to determine whether the user’s behavior is abnormal);

the generating comprising:
training, by the one or more processors, the machine leaning algorithm, utilizing a first set of the training data and a second set of training data, wherein the first set of the training data was obtained prior to consumption of the substance by the individual, and wherein the second set of the training data was obtained subsequent to the first time, to identity impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual, wherein the first set of training data trains the machine leaning algorithm to identify baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities, and wherein the second set of training data trains the machine learning algorithm to identity impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual ([35], [56], [70], [74], [82], [84], and [86] describe collecting data during physical activities prior to a user consuming alcohol and after consuming alcohol, and modeling impacts on the user’s behavior using artificial intelligence/learning); and

generating, by the one or more processors, based on the training of the machine leaning algorithm, the predictive model ([35], [56], [70], [74], [82], [84], and [86] describe producing the model);

obtaining, by the one or more processors, data indicating consumption of the substance by the individual at a second time ([48], [67], [108], and [109] describe receiving data indicating that a user has consumed alcohol, such as image data, information inputted by the user, purchase data, and location data);

determining, by the one or more processors, based on applying the predictive model, a probability that the individual is exhibiting one or more behaviors comprising the expected deviations (Figure 1, [48], [49], [56], [59], and [87] describe applying the modeled baseline data to determine whether the user’s behavior is abnormal),

determining, by the one or more processors, that the individual is engaged in a physical activity of the physical activities, wherein the one or more behaviors comprising the expected deviations impact the physical activity ([19] and [85]-[88] describe the system determining that the user is walking and monitoring the user’s gait); and

based on the probability and the determination that the individual is engaged in the physical activity, transmitting, by the one or more processors, the probability, to the individual, via a computing device comprising a portion of the one or more sensors ([16], [33], [112], and [125] describe the PMD notifying the user that they are likely intoxicated);

but does not expressly disclose:
the predictive model utilized to determine one or more probabilities that the individual will exhibit one or more behaviors comprising the expected deviations, and to determine an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors,
determining, based on applying the predictive model, a probability that the individual will exhibit one or more behaviors comprising the expected deviations;
transmitting the probability and the interval subsequent to the second time based on the probability exceeding a pre-defined threshold.


However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance and probabilities that an individual will exhibit the expected deviations, wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual ([44], [46]-[49], [54], [61], [63], and [113]-[115] describe generating correlations between consumption of food, medicines, or other substances, and deviations in a user’s behavior, i.e. a predictive model trained on the impacts of consuming the substance on the baseline patterns of the user; [263]-[265] provides a series of examples of generating a correlation predicting that a user will suffer a hangover in response to consuming large amounts of whiskey), to generate and apply a predictive model to determine an interval subsequent to consuming the substance in ([54], [81], and [88] describe the predictive correlations including the temporal relationships and how long after consumption the deviations will happen; [263]-[265] describe examples where the hangover, i.e. the deviation, is predicted to occur the day after consumption of the whiskey), and to transmit a probability and the interval subsequent to consumption, to the individual, via a computing device comprising a portion of one or more sensors ([102], [103], [116], [261], and [265] describe presenting, to the user, the prediction of future action made based on the user's consumption of a substance via a user's handheld device; [64], [69],and [82] describe the handheld device comprising a set of sensors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Shuster to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance and wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shuster already discloses training a predictive model to determine expected deviations from baseline behavior based on data comprising the impacts of consuming the substance on the individual, as well as applying the model after the individual consumes the substance for a second time in order to determine a probability of 

While the combination of Shuster and Firminger teach or renders obvious transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors, it does not expressly teach doing so based on the probability exceeding a predefined threshold.
However, Walsh teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to transmit a message to an individual regarding a probability and interval of behavior if the probability exceeds a predefined threshold ([41], [42], [44], and [48] describe sending an alert to a user if the chance of the user currently being drowsy is above a threshold).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to transmit the message to the individual regarding the probability and interval of behavior if the probability exceeds a pre-defined threshold taught by Walsh since the claimed invention is only a combination of 

With respect to claim 4, Shuster/Firminger/Walsh teach the computer-implemented method of claim 1. Shuster further discloses: 
wherein the one or more sensors monitor biometrics, behaviors, and motion of the individual when the individual is engaged in the physical activities ([56], [84], and [86] describe the data being collected contemporaneously with activities such as walking).

With respect to claim 7, Shuster/Firminger/Walsh teach the computer-implemented method of claim 1. Shuster further discloses: 
wherein the data indicating consumption of the substance by the individual at the first time comprises contextual data describing the consumption ([74] describes the system receiving BAC level from the user as part of the consumption; [49], [53], [67], [108], and [109] describe receiving various types of data indicating that a user has consumed alcohol, such as image data, information inputted by the user, purchase data, and location data).

claim 8, Shuster/Firminger/Walsh teach the computer-implemented method of claim 7. Shuster further discloses: 
wherein the contextual data comprises a quantity of the substance consumed by the individual at the first time ([49] and [53] describe receiving data indicating the amount of alcohol the individual has consumed).

With respect to claim 11, Shuster/Firminger/Walsh teach the computer-implemented method of claim 1. Hanson further discloses:
wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises obtaining, by the one or more processors, the data from a device selected from the group consisting of: at least one sensor of the one or more sensors and an image capture device proximate to the individual ([74] describes the system receiving BAC level from the user as part of the consumption; [49], [52], [53], [108], and [109] describe receiving various types of data indicating that a user has consumed alcohol, such as image data and location data).

With respect to claim 12, Shuster/Firminger/Walsh teach the computer-implemented method of claim 1. Shuster further discloses:
wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises capturing, by the one or more processors, the data from a personal computing device utilized by the individual, wherein the one or more processors are communicatively coupled to the personal computing device ([49], [53], [67], [108], and [109] describe capturing data from the PMD indicating that a user has consumed alcohol, such as image data, information inputted by the user, purchase data, and location data).

With respect to claim 13, Shuster/Firminger/Walsh teach the computer-implemented method of claim 1. Shuster further discloses: 
obtaining, by the one or more processors, data related to one or more additional behaviors experienced by other individuals after consuming the substance (Figure 3 elements 303 and 305, [62] and [63] describe gathering data from other likely-impaired individuals); 

cognitively analyzing, by the one or more processors, the data related to the one or more additional behaviors experienced by the other individuals after consuming the substance (Figure 3 element 315, [62] and [63] describe analyzing the data from the other individuals); 

updating, by the one or more processors, the predictive model to predict the one or more additional behaviors, wherein the updating comprises re-training, by the one or more processors, the machine learning algorithm based on utilizing the data related to the one or more additional behaviors experienced by the other individuals after consuming the substance as training data in the re-training (Figure 3 and [62]-[65] describe generating additional profiles relevant to the user based on the additional behavioral data from the other users);

but does not expressly disclose:
analyzing the data to determine if the additional data is consistent with the baseline behavioral patterns or with the expected deviations from the baseline behavioral patterns; and 
updating, by the one or more processors, the predictive model to predict the one or more additional behaviors based on determining that the additional data is inconsistent with the baseline behavioral patterns.

However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to obtain data related to one or more additional behaviors experienced by other individuals after consuming a substance ([89] and [235] describe obtaining population data regarding experiences of other users after eating, drinking, or taking a substance), analyzing the data related to the one or more additional behaviors experienced by the other individuals after consuming the substance to determine if the additional data is consistent with baseline behavioral patterns or with the expected deviations from the baseline behavioral patterns ([49], [54], [85], [89], and [107] describe using the population data as part of generating the correlation model), and update the predictive model to predict the one or more additional behaviors based on determining that the additional data is inconsistent with the baseline behavioral patterns ([49], [54], [85], [89], and [107] describe using ongoing population data as part of the correlation model used to predict the subsequent behaviors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Shuster, Firminger, and Walsh to obtain additional training data related to one or more additional behaviors experienced by other individuals after consuming a 
In the present case Shuster, Firminger, and Walsh already teach or render obvious receiving additional behavior data from other users as well as analyzing additional behaviors of the user to determine if the additional data is consistent with the baseline behavioral patterns or with the expected deviations from the baseline behavioral patterns (see e.g. Shuster [57], [58], [82], and [83]) as well as updating the predictive model to predict the one or more additional behaviors, wherein the updating comprises re-training, by the one or more processors, the machine learning algorithm based on utilizing the data related to the one or more additional behaviors after consuming the substance as training data in the re-training, and analyzing the additional data from the other users for consistency with the baseline and performing the update to the predictive model based on determining that the additional data is inconsistent with the baseline behavioral patterns as taught by Firminger would serve that same function in the combination of Shuster, Firminger, and Walsh, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 15
a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method (Figure 1 element 125 and [44]) comprising:
continuously obtaining, by the one or more processors, training data for a machine learning algorithm ([35] states that artificial intelligence can be used to train the device in place of/during “calibration”; Figure 4, [35], [69], [70], and [72]-[74] describe receiving sensor data in order to calibrate a baseline model), wherein the training data comprises data related to physical activities performed by an individual from one or more sensors proximate to the individual ([84] describes the calibration period involving the user walking), wherein a portion of the data related to the physical activities performed by the individual is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, eye focus, and noise readings ([46], [56], [84], and [98] describe the data as including heart rate, blood pressure, noise, breathing rate, eye movement/pupil dilation), wherein the data related to the related to the physical activities is collected by the one or more sensors contemporaneously with engagement of the individual in the physical activities ([56], [84], and [86] describe the data being collected contemporaneously with activities such as walking);

obtaining, by the one or more processors, data indicating consumption of a substance by the individual at a first time ([67], [72], [74], [83] describe the system receiving training data indicating that the user has consumed the substance; [49], [50], [82], and [83] describe the system continually training using received data, i.e. any consumption may be construed as a “first time” for purposes of training the model);

generating, by the one or more processors, a predictive model utilizing baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities and expected deviations from the baseline behavioral patterns of the individual when the individual has consumed the substance ([35], [56], [69]-[74], [82], [84], and [86] describe modeling the user’s behavior prior to and after consuming alcohol using artificial intelligence/learning), wherein the predictive model is utilized to determine one or more probabilities that the individual is exhibiting one or more behaviors comprising the expected deviations (Figure 1, [48], [49], [56], [59], and [87] describe applying the modeled baseline data in order to determine whether the user’s behavior is abnormal), the generating comprising:
training, by the one or more processors, the machine leaning algorithm, utilizing a first set of the training data and a second set of training data, wherein the first set of the training data was obtained prior to consumption of the substance by the individual, and wherein the second set of the training data was obtained subsequent to the first time, to identity impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual, wherein the first set of training data trains the machine leaning algorithm to identify baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities, and wherein the second set of training data trains the machine learning algorithm to identity impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual ([35], [56], [70], [74], [82], [84], and [86] describe collecting data during physical activities prior to a user consuming alcohol and after consuming alcohol, and modeling impacts on the user’s behavior using artificial intelligence/learning); and


generating, by the one or more processors, based on the training of the machine leaning algorithm, the predictive model ([35], [56], [70], [74], [82], [84], and [86] describe producing the model);


obtaining, by the one or more processors, data indicating consumption of the substance by the individual at a second time ([48], [67], [108], and [109] describe receiving data indicating that a user has consumed alcohol, such as image data, information inputted by the user, purchase data, and location data);

determining, by the one or more processors, based on applying the predictive model, a probability that the individual is exhibiting one or more behaviors comprising the expected deviations (Figure 1, [48], [49], [56], [59], and [87] describe applying the modeled baseline data to determine whether the user’s behavior is abnormal);

determining, by the one or more processors, that the individual is engaged in a physical activity of the physical activities, wherein the one or more behaviors comprising the expected deviations impact the physical activity ([19] and [85]-[88] describe the system determining that the user is walking and monitoring the user’s gait); and

based on the probability exceeding a pre-defined threshold and the determination that the individual is engaged in the physical activity, transmitting, by the one or more processors, ([16], [33], [112], and [125] describe the PMD notifying the user that they are likely intoxicated);


but does not expressly disclose:
the predictive model utilized to determine one or more probabilities that the individual will exhibit one or more behaviors comprising the expected deviations, and to determine an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors,
determining, based on applying the predictive model, a probability that the individual will exhibit one or more behaviors comprising the expected deviations;
transmitting the probability and the interval subsequent to the second time based on the probability exceeding a pre-defined threshold.


However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance and probabilities that an individual will exhibit the expected deviations, wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual ([44], [46]-[49], [54], [61], [63], and [113]-[115] describe generating correlations between consumption of food, medicines, or other substances, and deviations in a user’s behavior, i.e. a predictive model trained on the impacts of consuming the substance on the baseline patterns of the user; [263]-[265] provides a series of examples of generating a correlation predicting that a user will suffer a hangover in response to consuming large amounts of whiskey), to generate and apply a predictive model to determine an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors ([54], [81], and [88] describe the predictive correlations including the temporal relationships and how long after consumption the deviations will happen; [263]-[265] describe examples where the hangover, i.e. the deviation, is predicted to occur the day after consumption of the whiskey), and to transmit a probability and the interval subsequent to consumption, to the individual, via a computing device comprising a portion of one or more sensors ([102], [103], [116], [261], and [265] describe presenting, to the user, the prediction of future action made based on the user's consumption of a substance via a user's handheld device; [64], [69],and [82] describe the handheld device comprising a set of sensors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Shuster to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance and wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did 

While the combination of Shuster and Firminger teach or renders obvious transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors, it does not expressly teach doing so based on the probability exceeding a predefined threshold.
However, Walsh teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to transmit a message to an individual regarding a probability and interval of behavior if the probability exceeds a predefined threshold ([41], [42], [44], and [48] describe sending an alert to a user if the chance of the user currently being drowsy is above a threshold).


Claim 18 recites limitations similar to those in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

With respect to claim 20, Shuster discloses the claimed system comprising:
a memory, one or more processors in communication with the memory, and program instructions executable by the one or more processors via the memory to perform a method (Figure 1 element 125 and [44]), the method comprising:
continuously obtaining, by the one or more processors, training data for a machine learning algorithm ([35] states that artificial intelligence can be used to train the device in place of/during “calibration”; Figure 4, [35], [69], [70], and [72]-[74] describe receiving sensor data in order to calibrate a baseline model), wherein the ([84] describes the calibration period involving the user walking), wherein a portion of the data related to the physical activities performed by the individual is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, eye focus, and noise readings ([46], [56], [84], and [98] describe the data as including heart rate, blood pressure, noise, breathing rate, eye movement/pupil dilation), wherein the data related to the related to the physical activities is collected by the one or more sensors contemporaneously with engagement of the individual in the physical activities ([56], [84], and [86] describe the data being collected contemporaneously with activities such as walking);

obtaining, by the one or more processors, data indicating consumption of a substance by the individual at a first time ([67], [72], [74], [83] describe the system receiving training data indicating that the user has consumed the substance; [49], [50], [82], and [83] describe the system continually training using received data, i.e. any consumption may be construed as a “first time” for purposes of training the model);

generating, by the one or more processors, a predictive model utilizing baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities and expected deviations from the baseline behavioral patterns of the individual when the individual has consumed the substance ([35], [56], [69]-[74], [82], [84], and [86] describe modeling the user’s behavior prior to and after consuming alcohol using artificial intelligence/learning), wherein the predictive model is utilized to determine one or more probabilities that the individual is exhibiting one or more behaviors comprising the expected deviations (Figure 1, [48], [49], [56], [59], and [87] describe applying the modeled baseline data in order to determine whether the user’s behavior is abnormal), the generating comprising:
training, by the one or more processors, the machine leaning algorithm, utilizing a first set of the training data and a second set of training data, wherein the first set of the training data was obtained prior to consumption of the substance by the individual, and wherein the second set of the training data was obtained subsequent to the first time, to identity impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual, wherein the first set of training data trains the machine leaning algorithm to identify baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities, and wherein the second set of training data trains the machine learning algorithm to identity impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual ([35], [56], [70], [74], [82], [84], and [86] describe collecting data during physical activities prior to a user consuming alcohol and after consuming alcohol, and modeling impacts on the user’s behavior using artificial intelligence/learning); and


generating, by the one or more processors, based on the training of the machine leaning algorithm, the predictive model ([35], [56], [70], [74], [82], [84], and [86] describe producing the model);

obtaining, by the one or more processors, data indicating consumption of the substance by the individual at a second time ([48], [67], [108], and [109] describe receiving data indicating that a user has consumed alcohol, such as image data, information inputted by the user, purchase data, and location data);

determining, by the one or more processors, based on applying the predictive model, a probability that the individual is exhibiting one or more behaviors comprising the expected deviations (Figure 1, [48], [49], [56], [59], and [87] describe applying the modeled baseline data to determine whether the user’s behavior is abnormal),

determining, by the one or more processors, that the individual is engaged in a physical activity of the physical activities, wherein the one or more behaviors comprising the expected deviations impact the physical activity ([19] and [85]-[88] describe the system determining that the user is walking and monitoring the user’s gait); and

based on the probability exceeding a pre-defined threshold and the determination that the individual is engaged in the physical activity, transmitting, by the one or more processors, the probability to the individual, via a computing device comprising a portion of the one or more sensors ([16], [33], [112], and [125] describe the PMD notifying the user that they are likely intoxicated);

but does not expressly disclose:
the predictive model utilized to determine one or more probabilities that the individual will exhibit one or more behaviors comprising the expected deviations, and to determine 
determining, based on applying the predictive model, a probability that the individual will exhibit one or more behaviors comprising the expected deviations;
transmitting the probability and the interval subsequent to the second time based on the probability exceeding a pre-defined threshold.


However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance and probabilities that an individual will exhibit the expected deviations, wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual ([44], [46]-[49], [54], [61], [63], and [113]-[115] describe generating correlations between consumption of food, medicines, or other substances, and deviations in a user’s behavior, i.e. a predictive model trained on the impacts of consuming the substance on the baseline patterns of the user; [263]-[265] provides a series of examples of generating a correlation predicting that a user will suffer a hangover in response to consuming large amounts of whiskey), to generate and apply a predictive model to determine an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors ([54], [81], and [88] describe the predictive correlations including the temporal relationships and how long after consumption the deviations will happen; [263]-[265] describe examples where the hangover, i.e. the deviation, is predicted to occur the day after consumption of the whiskey), and to transmit a probability and the interval subsequent to consumption, to the individual, via a computing device comprising a portion of one or more sensors ([102], [103], [116], [261], and [265] describe presenting, to the user, the prediction of future action made based on the user's consumption of a substance via a user's handheld device; [64], [69],and [82] describe the handheld device comprising a set of sensors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Shuster to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance and wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shuster already discloses training a predictive model to determine expected deviations from baseline behavior based on data comprising the impacts of consuming the substance on the individual, as well as applying the model after the individual consumes the substance for a second time in order to determine a probability of the expected deviations. Training the model to determine whether the individual will exhibit the behaviors comprising expected deviations rather than whether they individual is exhibiting the behaviors, as well as the model including determining an interval subsequent 

While the combination of Shuster and Firminger teach or renders obvious transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors, it does not expressly teach doing so based on the probability exceeding a predefined threshold.
However, Walsh teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to transmit a message to an individual regarding a probability and interval of behavior if the probability exceeds a predefined threshold ([41], [42], [44], and [48] describe sending an alert to a user if the chance of the user currently being drowsy is above a threshold).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to transmit the message to the individual regarding the probability and interval of behavior if the probability exceeds a pre-defined threshold taught by Walsh since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. As noted above, Shuster and Firminger already teach or render obvious transmitting, by the one or more processors, the probability and the interval .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shuster et al (US Patent Application Publication 2015/0257681) in view of Firminger et al (US Patent Application Publication 2010/0131602) and Walsh et al (US Patent Application Publication 2016/0052391) as applied to claim 1, and further in view of Bender et al (US Patent Application Publication 2017/0293738).

With respect to claim 6, Shuster/Firminger/Walsh teach the computer-implemented method of claim 5. Hanson does not expressly disclose wherein the computing device comprising the portion of the one or more sensors is an Internet of Things device.
However, Bender teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to collect consumption data from a computing device comprising sensors, where the computing device is an Internet of Things device ([15], [34], and [36] describe a user device comprising an IoT device which comprises a plurality of sensors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Shuster, Firminger, and Walsh to have the computing device comprising the portion of the plurality of sensors be an Internet of Things device as taught by Bender since the claimed .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shuster et al (US Patent Application Publication 2015/0257681) in view of Firminger et al (US Patent Application Publication 2010/0131602) and Walsh et al (US Patent Application Publication 2016/0052391) as applied to claim 1, and further in view of Hanson et al (US Patent Application Publication 2012/0313785).

With respect to claim 10, Shuster/Firminger/Walsh teach the computer-implemented method of claim 1. Shuster does not expressly disclose wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises obtaining, by the one or more processors, a schedule of planned consumption times for the substance, wherein the first time comprises a planned consumption time, wherein the schedule is accessible via a communication connection to at least one computing resource, and wherein the at least one computing resource is communicatively coupled to the one or more processors.
However, Bender teaches that it was old and well known in the art of user monitoring before the effective filing date of the claimed invention to obtain a schedule of planned consumption times for a substance ([31], [72], [78], [95], and [102] describe receiving a medication schedule for the patient), wherein the first time comprises a planned consumption ([31], [72], [78], [95], and [102] describe receiving a schedule for when the patient is to take their medication), wherein the schedule is accessible via a communication connection to at least one computing resource ([78] describes the schedule being accessible and downloadable from remote computing devices), and wherein the at least one computing resource is communicatively coupled to the one or more processors ([78] describes the system being able to access and download the schedule from the remote computing devices).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Shuster, Firminger, and Walsh to obtain a schedule of planned consumption times for a substance, wherein the first time comprises a planned consumption time, wherein the schedule is accessible via a communication connection to at least one computing resource, and wherein the at least one computing resource is communicatively coupled to the one or more processors as taught by Hanson since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shuster, Firminger, and Walsh already teach obtaining data indicating consumption of the substance by the individual at the first time, and doing so by obtaining a schedule of planned consumption times from a computing resource as taught by Hanson would serve that same function in the combination of Shuster, Firminger, and Walsh, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morris et al (US Patent Application Publication 2015/0199484)
Wala (US 10,825,567)
Vleugels et al (US Patent Application Publication 2017/0220772)
Stupp et al (US Patent Application Publication 2012/0036103)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626